Citation Nr: 0316881	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-07 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement service connection for a stomach disability 
(claimed as ulcers), to include as secondary to medications 
prescribed for service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel


INTRODUCTION

The veteran had active service from January 1975 to September 
1975.

In February 1997, the RO denied service connection for, inter 
alia, stomach ulcers, both on a primary basis (as related to 
service) and a secondary basis (as related to service-
connected psychiatric disability).  Less than one year later, 
in February 1998, the veteran reiterated his entitlement to 
service connection for ulcers.  In a March 1998 rating 
decision, the RO denied service connection for, inter alia, a 
stomach ulcer.  The veteran filed a notice of disagreement in 
April 1998 and a statement of the case (SOC) was issued in 
April 1998.  The veteran submitted a substantive appeal in 
May 1998, and requested an RO hearing before a local hearing 
officer.  In September 1998, the veteran testified during a 
hearing before a hearing officer at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
withdrew his appeal as to the issue of service connection for 
stomach ulcers.  However, in a December 1998 written 
statement, he again asserted, among other things, that 
service connection was warranted for stomach ulcers, as 
secondary to medications taken for his service-connected 
psychiatric disability.  Accordingly, the appeal was 
considered reinstated.

In March 2000, the Board remanded the case to the RO for 
further evidentiary development and readjudication consistent 
with cited court precedent and regulatory criteria.  Per the 
Board's instruction, the RO obtained additional evidence, but 
continued the denial of the claim, specifically addressing 
secondary service connection  (see August 2000 supplemental 
SOC (SSOC)).  In December 2000, the Board again remanded the 
case to the RO, for compliance with the prior Board remand 
per Stegall v. West, 11 Vet. App. 268, 271 (1998), and 
readjudication under the Veterans Claims Assistance Act of 
2000 (cited to and addressed below).  Following the issuance 
of an SSOC continuing the denial of the claim in December 
2002, the RO returned the case to the Board.

As a final preliminary matter, the Board observes that in the 
appellant's most recent brief, dated in July 2003, the 
veteran's representative raised the issue of alcohol abuse as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).  According to the record, the veteran is not service-
connected for PTSD, but schizophrenia.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  No ulcers or other stomach problems were noted in service 
or for many years after, and the competent and probative 
medical evidence indicates that the current stomach 
disability is more likely related to alcohol dependence and 
use.


CONCLUSION OF LAW

The criteria for service connection for a stomach disability 
(claimed as ulcers), to include as secondary to medications 
prescribed for service-connected psychiatric disability, have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of service connection has been 
accomplished.  

As evidenced by the August 2000 (citing 38 C.F.R. § 3.310) 
and December 2002 SSOCs, and the December 2000 Board remand, 
the veteran has been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial of the veteran's claim.  Furthermore, in February 
2001, the RO issued a letter informing the veteran of the 
evidence necessary to establish entitlement to secondary 
service connection.  Hence, the Board finds that he has been 
given notice of the information and evidence needed to 
substantiate the claim and (as evidenced by, e.g., the 
December 2001 RO letter soliciting information and/or 
evidence), has been afforded opportunities to submit such 
information and evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The December 2001 RO letter informed the veteran what 
information or evidence he could provide in support of the 
claim.  The RO notified the veteran that it would assist in 
obtaining relevant evidence, such as medical records, 
employment records, or records from other Federal agencies, 
provided that the veteran give enough information to allow 
the RO to issue a request from the agency or person holding 
the records.  Furthermore, the RO informed the veteran that 
it would obtain copies of VA treatment records from Columbia, 
South Carolina, VA Medical Center (VAMC).  

The Board also finds that all necessary development has been 
accomplished.  The RO obtained pertinent treatment records 
from the Columbia VAMC, and the VAMC located in Philadelphia, 
Pennsylvania.  The RO also obtained a VA medical opinion 
pursuant to Board remand.  Significantly, the veteran does 
not assert, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim on appeal that has not been 
obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.


I.  Factual Background

The veteran's service medical records do not contain a 
complaint, diagnosis, or treatment for stomach problems, to 
include ulcers.  His initial medical examination after 
service was a VA examination in January 1976.  The report of 
that examination reflects no findings or diagnosis of stomach 
problems, to include ulcers.  

In a March 1976 rating decision, the RO, among other things, 
granted service connection, and assigned a 10 percent rating 
for the veteran's anxiety reaction manifested by tension 
headaches.  The veteran's service-connected psychiatric 
disability is now characterized as schizophrenia, catatonic 
type, and is rated as 50 percent disabling.  

The veteran submitted a written statement in September 1996, 
asserting multiple claims, including a claim for service 
connection for ulcers.  The veteran stated that ulcers had 
developed since 1978.  He indicated that he was initially 
diagnosed in 1994 or 1995, and he was treated for ulcers at 
the VAMC in Columbia, South Carolina, in August 1996.

Records from the VAMC in Philadelphia, Pennsylvania, reflect 
hospitalization from February to March 1990 for substance 
abuse.  The veteran admitted to a longstanding history of 
alcohol abuse and dependence of 25 years duration.  The 
discharge summary also indicated that the veteran left the 
hospital against medical advice.  Given the nature of the 
discharge and minimal compliance during treatment, the 
predicted prognosis was unfavorable for abstinence from 
alcohol and other non-prescribed drug usage.  Discharge 
medications included Cogentin and Haldol.

In December 1996, records of VA medical treatment of the 
veteran, dating from January 1996 to October 1996, were added 
to the claims file.  A January 1996 medical note reported an 
examiner's impression of non-ulcer dyspepsia.  In a September 
1996 medical note, the veteran gave a history of peptic ulcer 
disease.  During a February 1997 medical evaluation, the 
veteran gave a history of stomach ulcers, and complained of 
weight gain, swelling, and constipation.

In April 1997, records of VA medical treatment of the 
veteran, dating from September 1994 to April 1997, were added 
to the claims file.  A September 1994 medical note indicated 
that the veteran underwent an upper gastrointestinal (GI) 
series evaluation for possible peptic ulcer disease; the 
veteran's stomach appeared unremarkable.  In August 1995, the 
veteran underwent endoscopic evaluation.  The VA physician 
noted a small nodule in the stomach area, but otherwise 
normal stomach.  A biopsy of the gastric nodule was obtained.  
The reported impression was gastric nodule.  Later the same 
month, a biopsy report revealed chronic active gastritis, 
numerous helicobacter, marked reactive foveolar hyperplasia, 
and no intestinal metaplasia.  

In March 1993, the veteran underwent VA psychiatric 
evaluation.  The veteran reported a history of drinking 
alcohol at age 16.  The veteran indicated that his alcohol 
use became a problem in 1985, when he was hospitalized twice 
for detoxification.  The veteran reported continuing to drink 
on weekends.  The veteran was diagnosed with, among other 
things, alcohol dependence.

In October 1998, the veteran underwent an 
esophagogastroduodenoscopy at the VA Medical Center (VAMC) in 
Columbia, South Carolina.  Following this procedure, the 
physicians' diagnoses included probable esophagitis with a 
nodular lesion in the gastroesophageal junction, which was 
thought to be suggestive of esophagitis, gastric erosions 
with probable gastritis, and duodenal erosions with probable 
duodenitis.  The examining physicians recommended that the 
veteran discontinue taking Oxaprozin medication.  According 
to the records, Oxaprozin was initially prescribed in January 
1998.  On follow-up evaluation in December 1998, the veteran 
reported occasional heartburn and stomach cramps.  He 
reported feeling better after taking prescribed medication 
for heartburn and distension.  The veteran's evaluation was 
within normal limits.  In a December 1998 VA medical note, a 
nurse practitioner indicated that the veteran was seeking 
medication for headaches.  He gave a history of previously 
taking Oxaprozin, but he reported that he had discontinued 
the use of this medication because it caused him to develop 
an ulcer.  The note further listed the following: "Allergies: 
Oxaprozin (ulcer)".

In a December 1998 written statement, the veteran contended 
that, following the October 1998 esophagogastroduodenoscopy, 
the examining physician had noted the effects of medication 
on the veteran's stomach, and the physician immediately 
directed that the veteran discontinue the medication.  The 
veteran asserted that medication prescribed to treat his 
schizophrenia (formerly characterized as anxiety reaction 
manifested by headaches) caused his stomach disorder.  The 
veteran was prescribed acetaminophen (Tylenol) for migraine 
headaches.

In its remand of March 2000, the Board directed that the RO 
arrange for the veteran to undergo VA psychiatric examination 
to determine the severity of his service-connected 
psychiatric disorder.  The remand further specifically 
requested that the examining psychiatrist review a list of 
medications used to treat the veteran's service-connected 
psychiatric disorder, and the psychiatrist was to furnish an 
opinion as to whether these medications could have caused the 
veteran's ulcers.  In a report of a VA psychiatric 
examination of the veteran in June 2000, the examiner 
indicated that the claims file had been reviewed in 
conjunction with the examination.  The veteran's complaints 
included an inability to work effectively while he is taking 
medications.  He reported that he took Haldol, and he 
occasionally used medications prescribed to a friend.  The 
examiner noted that the veteran was taking antipsychotic 
medications, but the examiner did not provide a medical 
opinion as to whether the veteran's medications could have 
caused his ulcers.

Additional records obtained from the Columbia VAMC include 
clinical notes dated in November 2000.  The veteran's 
complaints of abdominal pain and constipation were opined as 
mild irritable bowel.  On follow-up evaluation in May 2001, 
the veteran presented with no complaints of abdominal pain.  
The VA physician diagnosed, in relevant part, mild irritable 
bowel.  The diagnosis of irritable bowel disease was 
reiterated in December 2001.

Pursuant to December 2000 Board remand instructions, the June 
2000 VA examiner provided a supplemental opinion, dated in 
February 2002.  She indicated a review of the claims file in 
its entirety.  In her report, the VA examiner explained that 
some types of anti-inflammatory agents could result in 
gastritis or ulceration.  However, the VA examiner indicated 
that the veteran had primarily taken Tylenol in recent past, 
and Tylenol was not considered an anti-inflammatory 
associated with gastritis.  The VA examiner added that some 
psychotropic medications taken by the veteran might have 
resulted in some abdominal discomfort and diarrhea, or 
cramping, but not gastric ulcers.  The most likely cause of 
the veteran's gastritis was his alcohol dependence and 
continued use of alcohol.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

For certain chronic diseases, such as gastric ulcers, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service.  The presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2002).

Service connection also may be granted for disability that is 
proximately due to or the result of service-connected 
disability, to include additional disability resulting from 
aggravation of a nonservice-connected condition by a service-
connected condition.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In the instant case, the RO has considered the claim under 
both primary and secondary theories of entitlement.  However, 
the evidence does not indicate, and the veteran has not 
specifically contended, that he has a stomach disability, 
claimed as ulcers, that is either a direct result of service, 
or was manifested within one year post service.  As indicated 
above, no ulcer or other stomach problem was shown in service 
or for many years afterwards.  Rather, the veteran has 
consistently asserted that there is a causal relationship 
between his stomach disorder and psychotropic medications 
taken for his service-connected psychiatric disability.  
However, the competent and persuasive medical evidence does 
not support such assertion.  

The only medical evidence that specifically addressed the 
question of the etiology of current stomach disability is the 
supplemental VA medical opinion provided by the June 2000 VA 
examiner in February 2002, to the effect that the veteran's 
current stomach disorder (diagnosed as gastritis)  is a 
likely result of ethyl alcohol dependence and use.  Such 
opinion appears to be consistent with medical evidence of 
record indicating alcohol dependence dating from February 
1990.  Furthermore, as reflected during his clinical 
interviews with VA psychiatrists, the veteran has admitted a 
longstanding history of alcohol abuse.  Significantly, the VA 
examiner specifically excluded the veteran's psychotropic 
medications as a cause for gastric ulcers.

The record includes no other medical opinion on this subject.  
While the veteran reported to a VA nurse practitioner that 
his VA physician linked Oxaprozin to ulcers and, therefore, 
discontinued the medication, the veteran's own report of what 
a physician told him does not constitute a medical opinion.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  The 
record also includes no actual medical opinion to 
substantiate the veteran's assertions.  While the evidence 
does reflect that Oxaprozin was discontinued following the 
veteran's October 1998 esophagogastroduodenoscopy, the VA 
physician evaluating the October 1998 
esophagogastroduodenoscopy diagnosed gastric erosions (not 
gastric ulcers), and there is no medical evidence 
specifically linking any chronic stomach disability, to 
include ulcers, to psychotropic medications.  Furthermore, 
the practitioner's December 1998 notation of "Allergies: 
Oxaprozin (ulcer)," without more, does not constitute a 
medical opinion on the etiology of any stomach disability.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence).  

Although the veteran believes that there is a causal 
relationship between his medications prescribed for service-
connected psychiatric disability and his development of a 
stomach disability, as a layperson, he is not competent to 
render an opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Hence, the 
veteran's assertions as to such a relationship have no 
probative value.  

For the foregoing reasons, the Boad finds that the competent 
and persuasive evidence weighs against the claim for service 
for a stomach disability, claimed as ulcers, to include as 
secondary to medications prescribed for service-connected 
psychiatric disability; hence, the claim must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt-doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a stomach disability (claimed as 
ulcers), to include as secondary to medications prescribed 
for service-connected psychiatric disability, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

